Citation Nr: 1814169	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO. 14-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea. 


ORDER

Service connection for sleep apnea is denied. 


FINDING OF FACT

The evidence of record does not show that the Veteran's sleep apnea is related to any qualifying period military service or a service-connected disability.






CONCLUSION OF LAW

Sleep apnea was not incurred in or as a result of service; and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had active duty service from June 1981 to June 1996. He also had a period of active duty for training (ACDUTRA) from September 1980 to June 1981, which represents basic training, and he had additional Army Reserve service from June 1996 to December 2003, with periods of ACDUTRA and inactive duty training (INACDUTRA).

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the RO in Seattle, Washington.

The appellant requested a Board hearing, which was scheduled to be conducted at the RO in July 2016, but he withdrew his request in writing prior to the date of the hearing. 

In September 2016, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the claimant's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within 1 year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Sleep apnea is not listed among the diseases for which the presumption of service connection for certain chronic diseases, and the provisions regarding chronicity in service and continuity of symptomatology after service must be considered.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Before becoming entitled to status as a claimant for VA benefits with respect to a given period of service, an appellant must first demonstrate by a preponderance of the evidence (1) that he or she is a "veteran," or (2) "veteran" status for the person upon whose military service the claim for VA benefits is predicated during that period. Laruan v. West, 11 Vet. App. 80, 84-86 (1998) en banc.

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C. § 101(2) (West 2014).

The term "active military, naval, or air service" includes (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101(24) (West 2014).

As noted above, the appellant had active duty service only from June 1981 to June 1996. The period of basic training from September 1980 to June 1981 was ACDUTRA. The period of Army Reserve service from June 1996 to December 2003 is presumed to have included periods of ACDUTRA and INACDUTRA. However, the Board emphasizes the more restrictive requirements applicable to periods of ACDUTRA and INACDUTRA as compared to active duty service. The law applicable to active duty service establishes "veteran" status without further requirements. Moreover, it permits a grant of service connection simply by evidence establishing an etiological relationship between an injury or disease in service and a post-service disability. The law pertaining to periods of ACDUTRA and INACDUTRA requires that the claimant have become disabled during the period of ACDUTRA or INACDUTRA in which the injury or disease occurred, and specifically requires that the disease and/or injury have been incurred in the line of duty. Moreover, the claimant bears the burden of establishing that this sequence of events has occurred before "veteran" status is granted for such periods. 38 U.S.C § 101(24). 

Certain presumptions are generally available to claimants to assist in substantiating various elements of a claim for service connection. The presumption of soundness (38 U.S.C. § 1111; 38 C.F.R. § 3.304(b)) applies to "every veteran." Therefore, establishing "veteran" status is a prerequisite. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). The presumption of aggravation (38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2017)) can never apply to periods of ACDUTRA and INACDUTRA.

Service treatment records reveal no complaints, treatments, or diagnoses, pertinent to sleep apnea. There are also no line of duty investigations during the appellant's Army Reserve service that might substantiate the incurrence of sleep apnea in the line of duty during a period of ACDUTRA or INACDUTRA.

The appellant was treated for various upper respiratory complaints attributed to viruses. He noted a history of asthma in childhood.

Reports of medical examination performed on March 11, 1985, and September 5, 1991, reveal no pertinent abnormalities. The appellant was assigned a physical profile rating of P-1. The P stands for physical capacity or stamina. This factor normally includes conditions of the respiratory system. The rating of 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

A February 1, 1993, Clinical Note reveals complaint of nasal problems for 1 week. The appellant reported being a smoker. He denied a history of sinus infections. The assessment was a viral upper-respiratory infection. 

A report of medical examination performed on February 2, 2002, reveals no pertinent abnormalities. The appellant was again assigned a physical profile rating of P-1. A report of medical history completed by the appellant on the same date reveals the appellant's account that he had no history of, or current, breathing problems or ENT problems. He denied any history of, or current, chronic cough or a cough at night. He also denied asthma, wheezing, or shortness of breath.

After the termination of the appellant's service obligation, there is no record of treatment for sleep apnea for many years. A March 20, 2012, Private Clinical Note reveals complaint of snoring and a witnessed apnea event. A rule-out diagnosis of sleep apnea was rendered. A June 28, 2012, Clinical Note reveals the appellant had undergone a sleep study and was started on C-PAP therapy. The assessment was obstructive sleep apnea (VBMS record 02/11/2013). 

The appellant's spouse reported in February 2013 that she had witnessed tossing and turning with restless sleep and recurrent awakenings or insomnia within the last 5 years of their marriage. She reported very loud snoring and that the appellant sometimes wakes up with choking or gasping. 

The report of a December 2017 VA Sleep Apnea Examination reveals that the initial diagnosis of obstructive sleep apnea was in May 2012. The examiner opined that it is less likely as not that the appellant's sleep apnea was incurred in or caused by any exposures or conditions incurred in or caused by active duty service. The examiner further opined that it is less likely as not that the appellant's sleep apnea was incurred in or caused by any exposures or conditions incurred in or caused by ACDUTRA or INACDUTRA. Finally, the examiner opined that the appellant's service connected conditions did not cause nor aggravate the appellant's obstructive sleep apnea. 

The rationale for the opinions regarding active duty and Reserve duty is that the service treatment records reflect normal findings and the appellant denied associated symptoms at the end of his tour of active duty. Moreover, the first diagnosis of the condition was in 2012, well after any duty period. 

The rationale for the opinion regarding secondary causation or aggravation is quite lengthy and well-researched. To summarize: the examiner explained that obstructive sleep apnea is a condition in which decreased muscular tone of the oropharynx (the physiologically expected occurrence during the whole body muscular relaxation of sleep) causes abnormal collapse of the airway. This results in excessive, repetitive occlusion of the passage of air. These episodes occur in significant excess as compared to the occasional events observed in normal patients. Obstructive sleep apnea is thus a biomechanical condition. The appellant's service-connected hypertension, right knee degenerative joint disease, and erectile dysfunction, are neither causes of nor risk factors for the development of obstructive sleep apnea because these conditions do not result in biomechanical changes in the tissues of the throat. The examiner also explained that sleep apnea is not a clinical diagnosis based on the appellant's subjective symptoms, but rather is diagnosed by objective testing. While in service, the appellant had no objective testing for sleep apnea by way of clinical sleep study.

After a review of all of the evidence, the Board finds that sleep apnea is not related to injury or disease during active duty service and is not related by causation or permanent worsening to a service-connected disability or disabilities. The Board also finds that the appellant did not become disabled with sleep apnea during any qualifying period of Army Reserve service. 

There is no medical opinion that purports to relate sleep apnea to an injury or disease during active duty. There is also no medical opinion that purports to establish the onset of disabling sleep apnea during a period of ACDUTRA or INACDUTRA. As noted above, there is no line of duty investigation addressing the incurrence of sleep apnea during a period of ACDUTRA or INACDUTRA.

The Board has considered the appellant's lay statements and those of his spouse. The Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

While the VA examiner stated that the appellant is not competent to state when sleep apnea began, the Board acknowledges that lay testimony may in some cases be sufficient to relate the onset of sleep apnea. The Board notes, however, that the appellant's spouse described the onset of symptoms 5 years prior to her 2013 letter. This is not during any period of service. The appellant reported on his initial claim form that the disability began on December 13, 2010. This is also not during any period of service. Nevertheless, the VA examiner stated that the appellant believes "those experiences" occurred during his service. To the extent this is true, it is in direct conflict with what was reported on his claim form and with the report of medical history completed in 2002. The Board finds these statements to be more reliable than what he may have said to the examiner as these earlier statements were made before his claim was denied and they are consistent with the clinical evidence showing initial diagnosis in 2012. 

In sum, the Board finds that sleep apnea is not related to injury or disease during active duty service and is not related by causation or permanent worsening to a service-connected disability or disabilities. The Board also finds that the appellant did not become disabled with sleep apnea during any qualifying period of Army Reserve service. In light of these findings, the Board concludes that service connection for sleep apnea is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

 

Department of Veterans Affairs


